SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8A/A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it is amending and adopting as its own the Notification of Registration of New Perspective Fund, Inc., a Maryland corporation, under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such Notification of Registration submits the following information: Name:NEW PERSPECTIVE FUND Address of Principal Business Office (No. & Street, City, State, Zip Code): 333 South Hope Street Los Angeles, CA90071 Telephone Number (including area code):213/486-9200 Name and Address of Agent for Service of Process: Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, CA90071 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A/A: YES: X *NO: *In connection with a reorganization changing domicile from Maryland to Delaware, the Registrant, New Perspective Fund, a Delaware statutory trust, filed with the U.S. Securities and Exchange Commission an amendment to the Registration Statement of New Perspective Fund, Inc., a Maryland corporation, under and pursuant to the provisions of Section 8(b) of the Investment Company Act of 1940, as amended, on November 7, 2012, amending and adopting such Registration Statement as the Registrant’s own pursuant to Rule 414 under the Securities Act of 1933, as amended.The amendment is effective December 1, 2012. Page 2 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Los Angeles, State of California, on the 29th day of November, 2012. Signature: NEW PERSPECTIVE FUND (Name of Registrant) By: /s/ Gina H. Despres Gina H. Despres Attest:/s/ Vincent P. Corti Vincent P. Corti, Secretary
